Citation Nr: 1608209	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-19 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial rating for bilateral hearing loss, in excess of 0 percent prior to November 18, 2011.

2.  Entitlement to a higher initial rating for bilateral hearing loss, in excess of 20 percent from November 18, 2011 to December 17, 2012.

3.  Entitlement to a higher initial rating for bilateral hearing loss, in excess of 30 percent from December 18, 2012.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to February 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Waco, Texas (RO) which granted service connection for bilateral hearing loss with a noncompensible (0 percent) rating effective June 5, 2007.  

In subsequent December 2011 and April 2013 rating decisions, the Agency of Original Jurisdiction (AOJ) granted an increased 20 percent rating from November 18, 2011, and an increased 30 percent rating from December 18, 2012.  The Board has, accordingly, recharacterized the issues on appeal to reflect the assigned staged rating.  

The Board remanded the appeal in October 2011 and March 2012 for updated VA treatment records, to schedule the Veteran for a VA examination, and to associate an October 2009 VA audiogram with the record.  The requested development was accomplished and the Board finds that it may proceed with a decision as to the initial rating prior to December 18, 2012 at this time.  Unfortunately, the Board finds that additional development is necessary to address the staged rating from December 18, 2012.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  	

The issues of entitlement to service connection for tinnitus, a broken left ankle, arthritis of the bilateral knees, and bilateral loss of vision, and an increased rating for the left foot have been raised by the record in a July 2015 statement.  An October 2015 deferred rating decision shows that the Veteran did not file a timely substantive appeal or notice of disagreement to those issues.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of entitlement to a higher initial rating for bilateral hearing loss, in excess of 30 percent from December 18, 2012 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  September 2007 audiometric testing revealed a 50 decibel puretone threshold average with 88 percent speech discrimination in the right ear, and a 54 decibel puretone threshold average with 88 percent speech discrimination in the left ear.  

2.  August 2008 audiometric testing revealed a 55 decibel puretone threshold average with 100 percent speech discrimination in the right ear, and a 56 decibel puretone threshold average with 100 percent speech discrimination in the left ear.  

3.  October 2009 audiometric testing revealed a 66 decibel puretone threshold average with 96 percent speech discrimination in the right ear, and a 68 decibel puretone threshold average with 92 percent speech discrimination in the left ear.  

4.  For the entire rating period from November 18, 2011, audiometric testing has revealed a 66 decibel puretone threshold average with 76 percent speech discrimination in the right ear, and a 69 decibel puretone threshold average with 72 percent speech discrimination in the left ear.  


CONCLUSIONS OF LAW

1.  Prior to November 18, 2011, the criteria for an increased rating, in excess of 0 percent, for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2015).

2.  From November 18, 2011 to December 17, 2018, the criteria for an increased rating, in excess of 20 percent, for bilateral hearing loss have not been met.  
38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2015).  The RO issued June 2007 preadjudicatory notice to the Veteran which met the VCAA notice requirements and was afforded additional notice addressing his appeal for a higher initial in May 2008.  The Board notes, additionally, that initial rating claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection.  VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist and notify the claimant of his or her concomitant responsibilities in the development of claims involving such downstream issues is not required when adequate VCAA notice was provided following receipt of the original claim.  VAOPGCPREC 8-2003.

The Veteran was afforded VA examinations in September 2007, October 2008, November 2011, and December 2012 to address bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4) (2015).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA examinations of record are adequate for rating purposes.  The VA examinations include complete audiological examinations of the Veteran and addressed all the relevant rating criteria for rating bilateral hearing loss.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  The Board finds that the AOJ substantially complied with October 2011 and March 2012 Board remands, and updated VA treatment records, an updated VA examination, and an October 2009 VA audiogram have been obtained and associated with the record.  The Veteran and his representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran. 

Disability Rating Laws and Regulations

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3. 

The Rating Schedule provides rating tables for the evaluation of hearing impairment. Table VI assigns a Roman numeral designation (I through XI) for hearing impairment based on a combination of percent speech discrimination and the puretone threshold average (the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four).  Table VII is used to determine the percentage evaluation by combining the Table VI Roman numeral designations for hearing impairment in each ear.  38 C.F.R. § 4.85.  When evaluating service-connected hearing impairment, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned in audiometric evaluations.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  
38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(b).  

The Veteran has challenged the initial disability ratings assigned for hearing loss by seeking appellate review.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (noting distinction between claims stemming from an original rating versus increased rating); see also Proscelle v. Derwinski, 2 Vet. App. 629, 631-32 (1992) (discussing aspects of a claim for increased disability rating).  Separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" rating.  Fenderson, 12 Vet. App. at 126.  Because the AOJ assigned an initial staged rating of 0 percent prior to November 18, 2011, 20 percent from November 18, 2011 to December 17, 2012, the Board will evaluate the level of disability for each of the delineated time periods.    

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Rating Analysis 

The Veteran contends that a higher initial rating is warranted for bilateral hearing loss.  After a review of all the evidence, the Board finds that, for the entire rating period prior to November 18, 2011, a compensable evaluation in excess of 0 percent is not warranted for bilateral hearing loss.  For the entire rating period from November 18, 2011 to December 17, 2012, a rating in excess of 20 percent is not warranted.

On the VA audiological evaluation in September 2007, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
20
50
55
75
LEFT
25
50
60
80

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 88 in the left ear.  

On the VA audiological evaluation in August 2008, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
30
55
60
75
LEFT
30
50
60
85

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear.  

An October 2009 VA audiological consult indicates that VA audiometric testing was completed.  A graph of the audiogram has been associated with the record.  In a March 2013 addendum a VA audiologist also reported findings from the October 2009 VA audiogram.  

(CONTINUED ON NEXT PAGE)

On the VA audiological evaluation in October 2009, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
50
60
70
85
LEFT
50
65
70
85

The audiological consultation shows that the Veteran had speech recognition ability of 96 percent in the right ear and of 92 in the left ear.  

While a May 2008 private audiogram is of record, the Maryland CNC was not used for speech discrimination testing.  Because an examination for hearing impairment for VA purposes must be conducted by a State-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC), and a puretone audiometry test, the May 2008 audiometric findings have not been considered in evaluating the Veteran's disability.  38 C.F.R. § 4.85(a) (2015).

The September 2007 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (50 decibel puretone threshold average, and 88 percent speech discrimination), and a numeric designation of II for the left ear (54 decibel puretone threshold average, and 88 percent speech discrimination).  The numeric designations for the right ear (II) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The August 2008 audiometric findings, applied to Table VI, yield a numeric designation of I for the right ear (55 decibel puretone threshold average, and 100 percent speech discrimination), and a numeric designation of I for the left ear (56 decibel puretone threshold average, and 100 percent speech discrimination).  The numeric designations for the right ear (I) along with the numeric designation for the left ear (I), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The October 2009 audiometric findings, applied to Table VI, yield a numeric designation of II for the right ear (66 decibel puretone threshold average, and 96 percent speech discrimination), and a numeric designation of II for the left ear (68 decibel puretone threshold average, and 92 percent speech discrimination).  The numeric designations for the right ear (II) along with the numeric designation for the left ear (II), entered into Table VII, produce a 0 percent evaluation for hearing impairment.

The Board finds that puretone thresholds reported on September 2007, August 2008, and October 2009 VA audiological evaluations were not at 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) and were not recorded at 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.  Thus, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment do not apply to those findings.  

Based on all the evidence of record, the Board finds that prior to November 18, 2011, a compensable evaluation is not warranted for bilateral hearing loss.  The Board finds that audiometric testing results from the September 2007 and  August 2008 VA examinations and the October 2009 audiological consultation are probative and included adequate audiometric testing under the rating criteria.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Audiometric testing results from September 2007, August 2008, and October 2009 all produced a 0 percent evaluation for hearing impairment.  Accordingly, the Board finds that prior to November 18, 2011, the Veteran has not met or more nearly approximated the criteria for an initial compensable rating for bilateral hearing loss.  

On the VA audiological evaluation in November 18, 2011, puretone thresholds, in decibels, were as follows:




HERTZ


1000
2000
3000
4000
RIGHT
55
65
65
80
LEFT
50
65
75
85

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 72 in the left ear.  

The November 2011 VA audiometric test results were stated to be valid for rating purposes.  The Veteran identified a functional impact of difficulty in hearing, especially in the presence of background noise.

Because puretone thresholds were at 55 decibels or more at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) for the right ear, but not the left, in November 2011, the provision of 38 C.F.R. § 4.86 for exceptional patterns of hearing impairment are applicable to the right ear.  38 C.F.R. § 4.86 provides that for exceptional patterns of hearing impairment, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  The Board notes that 38 C.F.R. § 4.86 (b) is not for application because neither the right nor left ear displayed puretone thresholds of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.

The November 2011 audiometric findings, applied to Table VI, yield a numeric designation of IV for the right ear (66 decibel puretone threshold average, and 76 percent speech discrimination), and a numeric designation of VI for the left ear (69 decibel puretone threshold average, and 72 percent speech discrimination).  The numeric designations for the right ear (IV) along with the numeric designation for the left ear (VI), entered into Table VII, produce a 20 percent evaluation for hearing impairment.

The November 2011 audiometric findings applied to Table VIA for the right ear, yield a numeric designation of V for the right ear (66 decibel puretone threshold average).  The numeric designations for the right ear (V) along with the numeric designation for the left ear (VI), entered into Table VII, also produce a 20 percent evaluation for hearing impairment.  Therefore, applying Table VIA over Table VI for the right ear is not more beneficial to the Veteran, as evaluations under both yield a 20 percent rating for hearing impairment.  Accordingly, the Board finds that for the rating period from November 18, 2011 to December 17, 2012, the Veteran has not met or more nearly approximated the criteria for an initial rating in excess of 20 percent for bilateral hearing loss.

Based on all the evidence of record, lay and medical, the Board finds that for the rating period from November 18, 2011 to December 17, 2012, an evaluation in excess of 20 percent is not warranted for bilateral hearing loss.  The Board finds that audiometric testing results from the November 2011 VA examination are probative and included adequate testing under the rating criteria.  See Martinak, 21 Vet. App. at 455.  

During VA examinations, the Veteran reported functional limitations due to hearing loss, to include difficulty with hearing in the presence of background noise and he reported difficulty with hearing speech in a December 2012 VA examination.  The Veteran is competent to describe the effects of his hearing loss on daily functioning, and the Board finds his statements are credible; however, these descriptions of the Veteran's service-connected hearing loss must be considered in conjunction with the clinical evidence of record as well as the pertinent rating criteria, and speech discrimination is specifically contemplated by the rating criteria.  The Board emphasizes that disability ratings are derived by a mechanical application of the rating schedule.  Lendenmann 3 Vet. App. at 349.  

For these reasons, the Board finds that a preponderance of the evidence is against the appeal for an increased evaluation for bilateral hearing loss, in excess of 0 percent prior to November 18, 2011, in excess of 20 percent from November 18, 2011 to December 17, 2012 and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2015).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by bilateral hearing loss is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria specifically provides for disability ratings based on audiometric evaluations, to include speech discrimination testing, which recognizes and measures the inability to hear words in conversation.  The speech recognition score is one measure of the Veteran's complaints of difficulty with hearing, to include difficulty with hearing in the presence of back ground noise and difficulty with hearing what people say.  In this case, the hearing loss symptoms and associated difficulty with speech discrimination are contemplated by the schedular rating criteria.  

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155 (2015).  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1 (2015).  While the Veteran has provided lay evidence of functional limitations related to his difficulties with hearing, the functional limitations imposed by the Veteran's disability are specifically contemplated by the criteria discussed above, including the effect of the Veteran's hearing loss on his occupation and daily life.  Thus, the Board finds that such symptoms do not constitute exceptional factors associated with service-connected hearing loss to warrant referral for an extraschedular rating.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  The Veteran, however not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In the absence of exceptional factors associated with the hearing loss disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  In this case, however, the record on appeal contains no indication that the Veteran is unemployable as a result of his service-connected hearing loss, and he has not contended otherwise.  Thus, the Board finds an inferred claim for TDIU has not been raised.


ORDER

An initial rating for bilateral hearing loss, in excess of 0 percent prior to November 18, 2011 is denied.

An initial rating for bilateral hearing loss, in excess of 20 percent from November 18, 2011 to December 17, 2012 is denied.


REMAND

The VCAA requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  
38 U.S.C.A. § 5103A.  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  See 38 U.S.C.A. § 5103A(b) (2015); 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

A February 2013 VA audiology consultation included audiometric testing and speech recognition testing; however, audiometric testing results and speech recognition scores were not reported.  The audiology consultation indicates that an audiogram is available for view on the electronic medical records system.   Accordingly, the Board finds that a remand is necessary to obtain February 2013 audiometric data and speech recognition scores.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain the VA audiogram or audiometric data and speech recognition scores associated with a February 2013 VA audiology consultation from the VA North Texas Health Care System.  If the search for the requested records has negative results, notify the Veteran and place a statement to that effect in the record.

2.  Thereafter, the AOJ should review the case again based on the additional evidence.  If the benefits sought are not granted, the AOJ should furnish the Veteran and his representative with a supplemental statement of the case and give him a reasonable opportunity to respond before returning the record to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


